Citation Nr: 0010587	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  91-38 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1969 to October 
1971.

This appeal came to the Board of Veterans' Appeals (Board) 
from March 1990 and later RO decisions that denied service 
connection for Reiter's syndrome and an increased evaluation 
for residuals of an injury to the right brachial plexus 
(rated 10 percent).  In June 1994, the Board denied the 
claims.  The veteran then appealed to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), and appointed Bernard J. Hasson, 
Jr. attorney, to represent him.

In February 1995, the Court granted separate motions from the 
parties requesting that the June 1994 Board decision be 
vacated and the case remanded for readjudication.  In March 
1995, the Court entered judgment, and the case was thereafter 
returned to the Board.

In a May 1995 letter, the Board asked the veteran's attorney 
to clarify his representation.  In May 1995, the attorney 
notified the Board that he was not representing the veteran 
before the Board.  In a May 1995 letter, the Board notified 
the veteran that his attorney would not be representing him 
before VA and that his prior representative, the Disabled 
American Veterans, would be provided the opportunity to 
submit additional argument and/or evidence.  A written 
argument dated in June 1995 was received from the 
representative.

In July 1995 and July 1996, the Board remanded the case to 
the RO for additional development.  In August 1998, the Board 
remanded the case to the RO for additional development with 
regard to another issue, entitlement to a permanent and total 
disability evaluation for pension purposes, and in a separate 
decision, denied an increased evaluation for residuals of an 
injury to the right brachial plexus and remanded the issue of 
entitlement to service connection for Reiter's syndrome for 
additional action.  

A January 1999 RO rating decision granted entitlement to a 
permanent and total disability evaluation for pension 
purposes and subsequently returned the case to the Board for 
consideration of the issue of service connection for Reiter's 
syndrome.  In June 1999, the Board remanded the case to the 
RO for additional action.


FINDING OF FACT

Reiter's syndrome was not present in service or for many 
years after service; Reiter's syndrome is not causally 
related to an incident of service or to a service-connected 
disability; and Reiter's syndrome was not aggravated by a 
service-connected disability.


CONCLUSION OF LAW

Reiter's syndrome was not incurred in or aggravated by active 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had active service from November 1969 to October 
1971.

Service medical records show that the veteran was seen for 
left knee problems in December 1969.  An orthopedic 
consultation notes that X-rays of the left knee were within 
normal limits.  It was also noted that the veteran had pain 
in the lower left leg and ankle.  No abnormalities were 
found.  The impression was normal knee, leg, and ankle.  In 
January 1970, he was seen for back pain.  The impression was 
mild muscle strain.  In June 1970, he was seen for right knee 
problems.  X-rays of the right knee were within normal 
limits.  In October 1970, he was seen for problems with his 
left ankle.  X-rays of the left ankle were normal.

The service medical records show that the veteran was seen in 
April 1971 for stomach cramps.  He reported no diarrhea or 
vomiting.  He stated that he was nauseated.  He was treated 
with medication.  In June 1971, he was seen for problems with 
his right shoulder and right hand.  An orthopedic 
consultation in June 1971 notes that X-rays of the right 
shoulder were within normal limits.  The impression was 
brachial plexus stretch injury.  A neurosurgery consultation 
in July 1971 shows the impression of probable brachial plexus 
stretch injury.  In August 1971, he was seen for complaints 
of abdominal discomfort and nausea.  No abnormalities were 
found on his physical examination.  The impression was 
functional abdominal pain.

Service medical records reveal that the veteran was 
hospitalized in August 1971 after sustaining an injury to the 
right side of his neck while playing basketball.  Physical 
examination was negative except for some tenderness on the 
right side of the neck.  There was questionable decrease in 
the right biceps strength.  Sensation was diminished on the 
right thumb to pinprick.  Reflexes were equal and active 
bilaterally in both upper and lower extremities.  There was 
full range of motion of the shoulder.  EMG (electromyography) 
performed during hospitalization revealed completely normal 
findings in the deltoid, biceps, triceps, pronator teres, 
brachioradialis, opponens, and 1st dorsal interosseus.  X-
rays were within normal limits.  It was noted that the 
veteran had some weakness in the right arm and C6 
radiculopathy was diagnosed.  This hospital summary was used 
for the veteran's medical examination for separation from 
service.

The post-service VA and private medical reports, including 
medical records received with documents from the Social 
Security Administration in 1996, show that the veteran was 
seen and evaluated for various conditions in the 1970's, 
1980's, and 1990's.  The more salient medical reports with 
regard to his claim for service connection for Reiter's 
syndrome are discussed in the following paragraphs.

A VA report of the veteran's outpatient treatment in December 
1971 reveals that he had problems with his right arm and 
shoulder, and neck.

In March 1972, the veteran underwent a VA orthopedic 
examination.  He gave a history of injuring his right upper 
extremity playing sports.  The diagnosis was injury to right 
arm, shoulder, and neck.

VA medical reports of the veteran's treatment and evaluations 
in the 1970's show that he had problems with various joints.  
These medical reports do not demonstrate the presence of 
Reiter's syndrome.

A VA summary of the veteran's hospitalization from November 
to December 1980 notes that he had a 4-month history of 
polyarthralgia, back pain, and weight loss, and that he had 
severe left ankle pain at the time of hospital admission.  He 
reported being in good health until August 1980 when he noted 
the onset of severe right hip pain, that within one month, 
was localized at the opposite hip.  The only abnormality in 
his orthopedic profile was an elevated alkaline phosphatase 
to 121.  A bone scan during this hospitalization showed 
multiple abnormalities and increased uptake in multiple 
joints, including the sacroiliac joints and both malleoli.  
He was then seen in consultation by Rheumatology Service.  
Because of the erosive lesion in his malleolus and history of 
weight loss, the diagnosis of Reiter's syndrome was made by 
the Rheumatology Service.

VA medical reports of the veteran's treatment and evaluations 
in the 1980's and 1990's continue to show the presence of 
Reiter's syndrome.  

A VA letter dated in March 1991 notes that the veteran's 
records were reviewed by the Chief of the Rehabilitation 
Medicine Service.  It was noted that the records revealed 
multiple episodes of joint flare ups in service, the 1970's, 
and 1980's, and that the veteran was prone to sport injuries.  
It was reported that conjunctivitis was noted in January 
1980.  The physician concluded that the veteran had Reiter's 
syndrome that was progressive.  The examiner opined that the 
"condition has been aggravated by the brachial [p]lexus 
injury."  A June 1992 VA outpatient treatment note by this 
physician indicates "[patient] explained [diagnosis] of 
Reiter's syndrome and how it may be causally related to his 
joint complaints in service."

In October 1993, the Board requested an opinion from one of 
its physicians as to whether or not the veteran had Reiter's 
syndrome and an opinion as to the etiology of this condition, 
including whether it was related to an incident of service or 
the service-connected brachial plexus injury.  The January 
1994 opinion is contained in the record, but has not been 
considered as evidence in this appeal.  See Austin v. Brown, 
6 Vet. App. 547 (1994).

In the July 1995 remand, the Board requested VA medical 
examinations of the veteran in order to obtain opinions as to 
the etiology of the veteran's Reiter's syndrome, including 
whether this condition was related to an incident of service 
or to the service-connected right brachial plexus injury.  
The veteran underwent various VA medical examinations in 
December 1995.  At a general medical examination the 
diagnosis was Reiter's syndrome.  The report of his 
neurological examination shows that no neurological disorders 
were found.  The report of his joint examination notes that 
the veteran's claims folder was reviewed and that in view of 
the veteran's presentation, the examination and evaluation of 
the case was considerably compromised, if not completely 
vitiated.  It was noted that the veteran was encountered in 
the waiting room and that he responded to his name call, but 
as he arose from his chair he began to reel from side to 
side, was tottering with his eyes closed half the time, and 
one was truly frightened that he might even fall over.  The 
veteran came to the examining room and showed evidence of 
great pain, breathing heavily, and moaning, and eventually 
sat down.  His answers were slow and not at all necessarily 
directed to the questions asked.  The veteran reported that 
he had taken medication not long ago and that he felt the 
medication was creating this picture.  He showed the examiner 
a vial of carbamazepine (Tegretol) and reported that this 
happened to him when he took this medication.  He appeared 
drowsy and at one point when sitting up on the examining 
table, actually appeared to go to sleep and had to be 
awakened to bring him back to the reality of the examining 
room. He then said that he could not go on without getting 
some water, arose from the table, and went down the corridor 
to the fountain.  As he did, he seemed to approach the 
fountain with a much different aspect than he exhibited in 
the room.  He drank his water and got up rather sprightly and 
began to walk normally toward the examining room  As he 
approached the door to enter, he again appeared to be sleepy, 
tottering, and moaning, and sat down and then went on with 
the interview.  The examiner noted that the veteran's answers 
were roaming and roving and that he never got to the point.  
The veteran would be asked about one matter and would answer 
with complaints in a totally different part of the body.  The 
examiner found no significant abnormalities on objective 
examination of the veteran.  It was noted that cervical spine 
films revealed loss of normal curvature of the cervical 
spine.  As for the consideration of Reiter's syndrome, the 
examiner noted that if the veteran had responded in anywhere 
near a normal manner to questioning and examination, 
consideration of his urological, ophthalmological, and 
arthrological complaints might have been made, and if those 
were the only complaints, one might say that there could 
conceivably be a Reiter's syndrome present.  Under the 
circumstances, the examiner was unable to render an opinion.

The post-service medical records do not link the veteran's 
Reiter's syndrome to an incident of service or to a service-
connected disability other than as noted in the above 
paragraphs.  Nor do these records show that a service-
connected disability aggravated the Reiter's syndrome except 
as noted above.  In September 1998, the veteran underwent a 
VA medical examination and the examiner, who reviewed the 
medical evidence in the veteran's claims folders, found 
Reiter's syndrome, and opined that this condition was not 
related to an incident of service.

A review of the record shows that service connection is in 
effect for arthritis with intervertebral disc syndrome, 
formerly classified as residuals of injury to the right 
brachial plexus, rated 10 percent.


B.  Legal Analysis

The veteran's claim for service connection for Reiter's 
syndrome is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The service medical records show that the veteran was treated 
for various joint problems, but these records do not indicate 
complaints, treatment, or diagnosis of Reiter's syndrome.  

The post-service medical records do not demonstrate the 
presence of Reiter's syndrome until around 1980, many years 
after the veteran's separation from service.  The March 1991 
VA letter from the Chief of the Rehabilitation Medicine 
Service notes that the veteran definitely had Reiter's 
syndrome and that his "condition has been aggravated" by 
his brachial plexus injury.  This letter does not positively 
state that the symptoms in service represented the beginning, 
or were manifestations, of Reiter's syndrome.  As for the 
comment on aggravation of his "condition," the Board 
interprets this as a statement to the effect that the 
brachial plexus injury complicated or added to the veteran's 
joint problems, rather than an opinion that the service-
connected disability somehow increased the Reiter's syndrome 
itself.  A June 1992 note by this physician, if interpreted 
as meaning that the doctor explained to the patient (rather 
than "patient explained"), is only mildly supportive ("may 
be causally related") of a connection between service and 
the current Reiter's syndrome.  The other medical evidence of 
record does not causally relate the veteran's Reiter's 
syndrome to an incident of service or to a service-connected 
disability.  Nor do the post-service medical records show 
that the veteran's service-connected right brachial plexus 
injury aggravated the Reiter's syndrome.  

In 1995, the Board remanded the case to the RO in order to 
have the veteran undergo VA medical examinations in order to 
obtain a medical opinion as to the etiology of his Reiter's 
syndrome, including whether it was causally related to an 
incident of service or to his service-connected disability.  
The veteran underwent various VA medical examinations in 
December 1995, but information could not be obtained from the 
veteran to provide the requested opinions.  In September 
1998, the veteran underwent a VA medical examination and the 
physician, who reviewed the evidence in the veteran's claims 
folders, concluded that the veteran had Reiter's syndrome, 
but opined that this condition was not related to an incident 
of service.

After consideration of all the evidence, including statements 
from the veteran to the effect that his Reiter's syndrome had 
its onset in service, the Board finds that the preponderance 
of the evidence is against a finding that this condition is 
causally related to an incident of service or to his service-
connected arthritis with intervertebral disc syndrome, 
previously classified as right brachial plexus injury.  While 
the outpatient treatment note in June 1992 indicates that the 
Reiter's syndrome "may" be causally related to an incident 
of service, this evidence is equivocal as the opposite is 
equally true.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Whereas, the physician who conducted the September 1998 VA 
medical examination of the veteran positively concluded that 
the Reiter's syndrome was not related to an incident of 
service.  Nor does the evidence show that this service-
connected disability aggravated the Reiter's syndrome.  The 
only evidence evincing aggravation of the Reiter's syndrome 
by the service-connected disability is the medical opinion in 
the March 1991 VA letter, but the overall evidence does not 
show such aggravation, and an attempt by the Board in 1995 to 
obtain additional information from the veteran in order to 
clarify this possibility was unsuccessful.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection for Reiter's 
syndrome based on incurrence in service or on a secondary 
basis, and the claim is denied.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Reiter's syndrome is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


